DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendments filed 10/6/2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to an invention non-elected without traverse.  Accordingly, claims 9-16 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a.	Cancel claims 9-16.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record does not anticipate or make obvious the structure of applicant’s amended claim 1.
The amendment of “a superlattice disposed below the zinc oxide layer, wherein the zinc oxide layer is between the gallium nitride layer and the superlattice” adds the clarification of the structural arrangement of the layers of the HEMT.  
The previous rejection provided art closest to the previous claims and Ando et al., US PGPub 2011/0006346 A1 and Wu et al., US PGPub 2006/0202272 A1.


    PNG
    media_image1.png
    597
    508
    media_image1.png
    Greyscale

Wu et al., US PGPub 2006/0202272 A1, shows a structure similar to the instant amendments, however, the arrangement of the layers are different than the instant amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812